     Case 2:20-cv-00356-KJM-DMC Document 10 Filed 05/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON LA’SHAUN TAYLOR,                          No. 2:20-CV-0356-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    SOLANO COUNTY CONFLICT
      DEFENDERS OFFICER,
15
                         Defendant.
16

17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. Pursuant to Eastern District of California Local Rules, this case was not

20   assigned to a District Judge when the case was filed. The parties have not consented to

21   Magistrate Judge jurisdiction and the court now finds that assignment of a District Judge is

22   necessary to properly address the case.

23                  Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

24   randomly assign a District Judge and to update the docket to reflect the new case number.

25

26   Dated: May 21, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
